DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.  Claims 20-23 are pending.  
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20-23 recite: 
wherein the information related to the intermediate position at the one intermediate point is changed so that the intermediate position at another intermediate point heads towards the second position in the step of calculating one or more intermediate points in the real space

It is not clear how a position can “head towards the second position”.  A position is a location in space, a position does not have any movement or heading.  Is this excerpt intending to convey that the velocity, of the robot hand when it is at another intermediate point, is towards the second position? Or is this excerpt intending to convey that another intermediate point is along a path leading to the second position?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa (US Publication No. 2009/0019410) in view of Kamiya (US Publication No. 2007/0030271).
Yoshizawa teaches:
Re claim 20.  A method executed by an arithmetic device configured to actuate a robot hand to transport an object from a first position to a second position (Figures 1 and 2; paragraph [0032]: “path generating device 1 is constructed of a computer”; and paragraph [0045]: “grasps a glass”), the method comprising: 
calculating, by the arithmetic device, the first position and the second position satisfying first conditions for restricting a posture the object can take in a real space where the object is present (paragraph [0008]: “an initial position to a final position”; paragraph [0045]: “without spilling a liquid in the glass”; and paragraph [0047]: “These initial configuration and final configuration are determined based on angles of the actuators in the respective links 31-37 of the arm 5, and the specifications of the arm 5 represented by the physical data 22 obtained with reference to the database 20.”); 
calculating, by the arithmetic device, one or more intermediate points in the real space satisfying second conditions related to robot environment information in addition to the first conditions, the one or more intermediate points connecting the first position and the second position (paragraphs [0008]: “generate a midpoint between the initial position and the final position” and “constraint setting means for setting a constraint subspace satisfying a constraint to constrain a configuration of the moving object in a work space where the moving object exists”); 
generating, by the arithmetic device, a route from the first position to the second position via the one or more intermediate points (paragraph [0008]: “plan a path between the initial position and the final position, using the midpoint”); and 
actuating, by the arithmetic device, the robot hand to transport the object from the first position of the second position along the generated route (Output of constraint path S13, Figure 6; and paragraph [0034]), 
wherein each of the one or more intermediate points includes information related to an intermediate position and an intermediate posture of the object or the robot hand on the route from the first position to the second position (paragraph [0008]), and the arithmetic device calculates another intermediate point in the real space satisfying the first conditions by changing the information related to the intermediate position at one intermediate point without changing the information related to the intermediate posture at the one intermediate point in the step of calculating one or more intermediate points in the real space (Figure 9 and paragraphs [0045, 0053, 0058, and 0075-0077]: the arm maintains a predetermined configuration so as to move a glass without spilling a liquid in the glass.  Planning a path while projecting mid-configurations onto the constraint surface V so that a configuration of the arm is one in which the surface of the glass grasped by the hand is horizontal.  An interpolation configuration qr is generated between the projected mid-configuration qk and the next projected mid-configuration qk+1 ), and 
wherein the arithmetic device changes the information related to the intermediate position at the one intermediate point so that a potential value of an evaluation function decreases, wherein the potential value of the evaluation function increases as the distance from the first position becomes shorter, and the potential value of the evaluation function decreases as the distance to the second position becomes shorter (Figures 7-10 and paragraphs [0075-0077], interpolation configuration qr is closer to final configuration qG than the projected mid-configuration qk.  That is, the interpolated positions qr are closer to the end of the path qG than the already determined point qk, thus satisfying the claimed evaluation function.  It should be noted that the claim language does not require the arithmetic device to utilize the evaluation function, but only to change the information so that a potential value of an evaluation function decreases.  The manner of calculating the interpolated positions qr of Yoshizawa is such that a potential value of an evaluation function may decrease.).

Yoshizawa fails to specifically teach: (re claim 20) wherein the information related to the intermediate position at the one intermediate point is changed so that the intermediate position at another intermediate point heads towards the second position in the step of calculating one or more intermediate points in the real space.
Kamiya teaches, at paragraphs [0127-0130 and 0136], adjusting spline curves for a robot passing through a starting-point, intermediate point, and endpoint such that the tangent vector of each of the spline curve segments is substantially equal at the connections between spline curves.  This allows for smooth movement of the end-effector such that it moves fluidly through the required points and towards the next point.  
In view of Kamiya’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Yoshizawa, (re claim 20) wherein the information related to the intermediate position at the one intermediate point is changed so that the intermediate position at another intermediate point heads towards the second position in the step of calculating one or more intermediate points in the real space; since Kamiya teaches adjusting spline curves for a robot passing through a starting-point, intermediate point, and endpoint such that the tangent vector of each of the spline curve segments is substantially equal at the connections between spline curves.  This allows for smooth movement of the end-effector such that it moves fluidly through the required points and towards the next point.  

Yoshizawa further teaches:
Re claim 21.  A method executed by an arithmetic device configured to actuate a robot hand to transport an object from a first position to a second position (Figures 1 and 2; paragraph [0032]: “path generating device 1 is constructed of a computer”; and paragraph [0045]: “grasps a glass”), the method comprising: 
calculating, by the arithmetic device, the first position and the second position satisfying first conditions for restricting a posture the object can take in a real space where the object is present (paragraph [0008]: “an initial position to a final position”; paragraph [0045]: “without spilling a liquid in the glass”; and paragraph [0047]: “These initial configuration and final configuration are determined based on angles of the actuators in the respective links 31-37 of the arm 5, and the specifications of the arm 5 represented by the physical data 22 obtained with reference to the database 20.”); 
calculating, by the arithmetic device, one or more intermediate points in the real space satisfying second conditions related to robot environment information in addition to the first conditions, the one or more intermediate points connecting the first position and the second position (paragraphs [0008]: “generate a midpoint between the initial position and the final position” and “constraint setting means for setting a constraint subspace satisfying a constraint to constrain a configuration of the moving object in a work space where the moving object exists”); 
generating, by the arithmetic device, a route from the first position to the second position via the one or more intermediate points (paragraph [0008]: “plan a path between the initial position and the final position, using the midpoint”); and 
actuating, by the arithmetic device, the robot hand to transport the object from the first position of the second position along the generated route (Output of constraint path S13, Figure 6; and paragraph [0034]), 
wherein each of the one or more intermediate points includes information related to an intermediate position and an intermediate posture of the object or the robot hand on the route from the first position to the second position (paragraph [0008]), and the arithmetic device calculates another intermediate point in the real space satisfying the first conditions by changing the information related to the intermediate position at one intermediate point without changing the information related to the intermediate posture at the one intermediate point in the step of calculating one or more intermediate points in the real space (Figure 9 and paragraphs [0045, 0053, 0058, and 0075-0077]: the arm maintains a predetermined configuration so as to move a glass without spilling a liquid in the glass.  Planning a path while projecting mid-configurations onto the constraint surface V so that a configuration of the arm is one in which the surface of the glass grasped by the hand is horizontal.  An interpolation configuration qr is generated between the projected mid-configuration qk and the next projected mid-configuration qk+1 ), and
wherein the arithmetic device changes the information related to the intermediate position at the one intermediate point so that the intermediate position at another intermediate point heads towards the second position along a directed graph (Figures 7-10 and paragraphs [0075-0077], interpolation configuration qr is changed from the projected mid-configuration qk.  The further intermediate points will all be along a trajectory heading towards the final configuration qG.  It should be noted that the claim language does not require the arithmetic device to utilize the directed graph, but only to change the information so that the intermediate position at another intermediate point heads towards the second position along a directed graph.  The manner of calculating the interpolated positions qr of Yoshizawa is such that the intermediate position at another intermediate point heads towards the second position along a directed graph.).

Yoshizawa fails to specifically teach: (re claim 21) wherein the information related to the intermediate position at the one intermediate point is changed so that the intermediate position at another intermediate point heads towards the second position in the step of calculating one or more intermediate points in the real space.
Kamiya teaches, at paragraphs [0127-0130 and 0136], adjusting spline curves for a robot passing through a starting-point, intermediate point, and endpoint such that the tangent vector of each of the spline curve segments is substantially equal at the connections between spline curves.  This allows for smooth movement of the end-effector such that it moves fluidly through the required points and towards the next point.  
In view of Kamiya’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Yoshizawa, (re claim 21) wherein the information related to the intermediate position at the one intermediate point is changed so that the intermediate position at another intermediate point heads towards the second position in the step of calculating one or more intermediate points in the real space; since Kamiya teaches adjusting spline curves for a robot passing through a starting-point, intermediate point, and endpoint such that the tangent vector of each of the spline curve segments is substantially equal at the connections between spline curves.  This allows for smooth movement of the end-effector such that it moves fluidly through the required points and towards the next point.  

Yoshizawa further teaches:
Re claim 22.  An arithmetic device comprising a processor and a memory, 
wherein the processor is configured to actuate a robot hand to transport an object from a first position to a second position (Figure 1; paragraph [0032]: “path generating device 1 is constructed of a computer”),
wherein the memory is configured to store first conditions and second conditions, wherein the first conditions restrict a posture the object can take in a real space where the object is present, wherein the second conditions are related to robot environment information (paragraphs [0008]: “generate a midpoint between the initial position and the final position” and “constraint setting means for setting a constraint subspace satisfying a constraint to constrain a configuration of the moving object in a work space where the moving object exists”; and paragraphs [0035, 0038, and 0066]: “stores environment data”), 
wherein the processor is configured to:
calculate the first position and the second position satisfying the first conditions for restricting a posture the object can take in a real space where the object is present (paragraph [0008]: “an initial position to a final position”; paragraph [0045]: “without spilling a liquid in the glass”; and paragraph [0047]: “These initial configuration and final configuration are determined based on angles of the actuators in the respective links 31-37 of the arm 5, and the specifications of the arm 5 represented by the physical data 22 obtained with reference to the database 20.”); 
calculate one or more intermediate points in the real space satisfying the second conditions related to robot environment information in addition to the first conditions, the one or more intermediate points connecting the first position and the second3Kennosuke HAYASHIAppl. No. 16/618,818TM1.110.0002.PC Response to the Non-Final Office Action of September 13, 2021position (paragraphs [0008]: “generate a midpoint between the initial position and the final position” and “constraint setting means for setting a constraint subspace satisfying a constraint to constrain a configuration of the moving object in a work space where the moving object exists”); 
generate a route from the first position to the second position via the one or more intermediate points (paragraph [0008]: “plan a path between the initial position and the final position, using the midpoint”), 
actuate the robot hand to transport the object from the first position to the second position along the generated route (Output of constraint path S13, Figure 6; and paragraph [0034]), and
wherein each of the one or more intermediate points includes information related to an intermediate position and an intermediate posture of the object or the robot hand on the route from the first position to the second position (paragraph [0008]), and the processor calculates another intermediate point in the real space satisfying the first conditions by changing the information related to the intermediate position at one intermediate point without changing the information related to the intermediate posture at the one intermediate point in the step of calculating one or more intermediate points in the real space (Figure 9 and paragraphs [0045, 0053, 0058, and 0075-0077]: the arm maintains a predetermined configuration so as to move a glass without spilling a liquid in the glass.  Planning a path while projecting mid-configurations onto the constraint surface V so that a configuration of the arm is one in which the surface of the glass grasped by the hand is horizontal.  An interpolation configuration qr is generated between the projected mid-configuration qk and the next projected mid-configuration qk+1 ), and
wherein the arithmetic device changes the information related to the intermediate position at the one intermediate point so that a potential value of an evaluation function decreases, wherein the potential value of the evaluation function increases as the distance from the first position becomes shorter, and the potential value of the evaluation function decreases as the distance to the second position becomes shorter (Figures 7-10 and paragraphs [0075-0077], interpolation configuration qr is closer to final configuration qG than the projected mid-configuration qk.  That is, the interpolated positions qr are closer to the end of the path qG than the already determined point qk, thus satisfying the claimed evaluation function.  It should be noted that the claim language does not require the arithmetic device to utilize the evaluation function, but only to change the information so that a potential value of an evaluation function decreases.  The manner of calculating the interpolated positions qr of Yoshizawa is such that a potential value of an evaluation function may decrease.).

The teachings of Yoshizawa have been discussed above.  Yoshizawa fails to specifically teach: (re claim 22) wherein the information related to the intermediate position at the one intermediate point is changed so that the intermediate position at another intermediate point heads towards the second position in the step of calculating one or more intermediate points in the real space.
Kamiya teaches, at paragraphs [0127-0130 and 0136], adjusting spline curves for a robot passing through a starting-point, intermediate point, and endpoint such that the tangent vector of each of the spline curve segments is substantially equal at the connections between spline curves.  This allows for smooth movement of the end-effector such that it moves fluidly through the required points and towards the next point.  
In view of Kamiya’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Yoshizawa, (re claim 22) wherein the information related to the intermediate position at the one intermediate point is changed so that the intermediate position at another intermediate point heads towards the second position in the step of calculating one or more intermediate points in the real space; since Kamiya teaches adjusting spline curves for a robot passing through a starting-point, intermediate point, and endpoint such that the tangent vector of each of the spline curve segments is substantially equal at the connections between spline curves.  This allows for smooth movement of the end-effector such that it moves fluidly through the required points and towards the next point.  

Yoshizawa further teaches:
Re claim 23.  An arithmetic device comprising a processor and a memory, 
wherein the processor is configured to actuate a robot hand to transport an object from a first position to a second position (Figure 1; paragraph [0032]: “path generating device 1 is constructed of a computer”),
wherein the memory is configured to store first conditions and second conditions, wherein the first conditions restrict a posture the object can take in a real space where the object is present, wherein the second conditions are related to robot environment information (paragraphs [0008]: “generate a midpoint between the initial position and the final position” and “constraint setting means for setting a constraint subspace satisfying a constraint to constrain a configuration of the moving object in a work space where the moving object exists”; and paragraphs [0035, 0038, and 0066]: “stores environment data”), 
wherein the processor is configured to:
calculate the first position and the second position satisfying the first conditions for restricting a posture the object can take in a real space where the object is present (paragraph [0008]: “an initial position to a final position”; paragraph [0045]: “without spilling a liquid in the glass”; and paragraph [0047]: “These initial configuration and final configuration are determined based on angles of the actuators in the respective links 31-37 of the arm 5, and the specifications of the arm 5 represented by the physical data 22 obtained with reference to the database 20.”); 
calculate one or more intermediate points in the real space satisfying the second conditions related to robot environment information in addition to the first conditions, the one or more intermediate points connecting the first position and the second3Kennosuke HAYASHIAppl. No. 16/618,818TM1.110.0002.PC Response to the Non-Final Office Action of September 13, 2021position (paragraphs [0008]: “generate a midpoint between the initial position and the final position” and “constraint setting means for setting a constraint subspace satisfying a constraint to constrain a configuration of the moving object in a work space where the moving object exists”); 
generate a route from the first position to the second position via the one or more intermediate points (paragraph [0008]: “plan a path between the initial position and the final position, using the midpoint”), 
actuate the robot hand to transport the object from the first position to the second position along the generated route (Output of constraint path S13, Figure 6; and paragraph [0034]), and
wherein each of the one or more intermediate points includes information related to an intermediate position and an intermediate posture of the object or the robot hand on the route from the first position to the second position (paragraph [0008]), and the processor calculates another intermediate point in the real space satisfying the first conditions by changing the information related to the intermediate position at one intermediate point without changing the information related to the intermediate posture at the one intermediate point in the step of calculating one or more intermediate points in the real space (Figure 9 and paragraphs [0045, 0053, 0058, and 0075-0077]: the arm maintains a predetermined configuration so as to move a glass without spilling a liquid in the glass.  Planning a path while projecting mid-configurations onto the constraint surface V so that a configuration of the arm is one in which the surface of the glass grasped by the hand is horizontal.  An interpolation configuration qr is generated between the projected mid-configuration qk and the next projected mid-configuration qk+1 ), and
wherein the arithmetic device changes the information related to the intermediate position at the one intermediate point so that the intermediate position at another intermediate point heads towards the second position along a directed graph (Figures 7-10 and paragraphs [0075-0077], interpolation configuration qr is changed from the projected mid-configuration qk.  The further intermediate points will all be along a trajectory heading towards the final configuration qG.  It should be noted that the claim language does not require the arithmetic device to utilize the directed graph, but only to change the information so that the intermediate position at another intermediate point heads towards the second position along a directed graph.  The manner of calculating the interpolated positions qr of Yoshizawa is such that the intermediate position at another intermediate point heads towards the second position along a directed graph.).

The teachings of Yoshizawa have been discussed above.  Yoshizawa fails to specifically teach: (re claim 23) wherein the information related to the intermediate position at the one intermediate point is changed so that the intermediate position at another intermediate point heads towards the second position in the step of calculating one or more intermediate points in the real space.
Kamiya teaches, at paragraphs [0127-0130 and 0136], adjusting spline curves for a robot passing through a starting-point, intermediate point, and endpoint such that the tangent vector of each of the spline curve segments is substantially equal at the connections between spline curves.  This allows for smooth movement of the end-effector such that it moves fluidly through the required points and towards the next point.  
In view of Kamiya’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Yoshizawa, (re claim 23) wherein the information related to the intermediate position at the one intermediate point is changed so that the intermediate position at another intermediate point heads towards the second position in the step of calculating one or more intermediate points in the real space; since Kamiya teaches adjusting spline curves for a robot passing through a starting-point, intermediate point, and endpoint such that the tangent vector of each of the spline curve segments is substantially equal at the connections between spline curves.  This allows for smooth movement of the end-effector such that it moves fluidly through the required points and towards the next point.  

Response to Arguments
Applicant's arguments filed 11/21/2022 have been fully considered but they are not persuasive.
Applicant argues, on pages 8-9, with respect to Yoshizawa, 
Applicant respectfully submits that the interpolation configuration qr of Yoshizawa is not generated by using a “potential value of an evaluation function” or a “directed graph”.  

However, the claim language does not require the interpolation configuration qr of Yoshizawa to be generated by using a “potential value of an evaluation function” or a “directed graph”; but rather only requires the interpolation configuration qr to be generated so that a potential value of an evaluation function decreases.  That is, the claims don’t require using the evaluation function or directed graph - the claims only require the method execute so that a potential value of an evaluation function decreases, or so that the intermediate position at another intermediate point heads towards the second position along a directed graph.  The manner of calculating the interpolated positions qr of Yoshizawa is such that a potential value of an evaluation function may decrease, and another intermediate point will head towards the second position along a directed graph.  Yoshizawa need not state what this evaluation function could be or illustrate the use of a directed graph to read on the claim language.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/Primary Examiner, Art Unit 3664